Citation Nr: 0000475	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral 
patellofemoral of the knees, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1986.

This appeal arises from a May 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
confirmed and continued the assigned 10 percent evaluation 
associated with the veteran's bilateral knee disability.  In 
March 1998, the Board of Veterans' Appeals (Board) remanded 
the claim for additional development.  The case has been 
returned for appellate review.


FINDINGS OF FACT

1.  The VA has assisted the veteran with obtaining all 
evidence necessary for an equitable disposition of the 
appeal.

2.  The veteran's bilateral patellofemoral is manifested by 
full range of motion of the right and left knees with slight 
recurvatum and mild tenderness of the left knee, but without 
atrophy or weakness of the quadriceps muscles, instability, 
fluid of the joints, or subpatellar crepitus, bilaterally.  
X-ray findings of the right and left knee are normal.

3.  There are no indications of incoordination, excess 
fatigability, or weakened movements although pain on 
repetitive motion is present.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral patellofemoral of the knees have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran seeks entitlement to an increased 
rating in excess of 10 percent.  In accordance with Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), the veteran's claim is 
plausible and well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Id.  The VA, therefore, has a duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  As noted above, in 1998, the 
veteran's claim was remanded to obtain additional pertinent 
information.  In compliance with the Board's remand 
directives, an April 1998 VA examination report is of record 
and the record shows that attempts to obtain additional 
medical reports were made.  Upon reviewing the foregoing, the 
Board is satisfied that all relevant evidence has been 
obtained and that all relevant facts have been developed.  
The duty to assist has been fulfilled.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, although not controlling the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  See 
generally Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994).

When considering applicable rating provisions, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1999).

In this case, review of the record shows that in February 
1987 service connection for patellofemoral arthritis of the 
left knee was granted and rated as noncompensably disabling, 
effective August 16, 1986.  In reaching that determination, 
the RO considered the veteran's service administrative and 
medical records, showing that she received treatment for pain 
of the knees while in service, that a diagnosis of 
chondromalacia patellofemoral malacia was made, and that the 
veteran was medically discharged as a result of her knee 
disabilities.  An incomplete October 1986 VA examination 
report was also considered.

On VA examination in May 1992 the veteran's specific 
complaints consisted of intermittent pain of the knees, 
mostly on prolonged walking, sitting and during "bad" 
weather.  The veteran added that she could not run or squat 
without pain and she had difficulty with kneeling.  On 
evaluation for each knee, no erythema, warmth, swelling, 
instability, or deformity was noted.  Range of motion was 
full.  Lachman's test was negative and no findings sensation 
was felt at the patellofemoral joint, but pain was caused 
with pressure on the patella.   X-rays were within normal 
limits and the diagnosis was patellofemoral syndrome-
chondromalacia patella.  

At a hearing held before a hearing officer in November 1992, 
the veteran stated that prior to service she was in good 
health.  The veteran then recalled that while in service, she 
received 10 percent disability for the left knee but it was 
determined that the right knee was normal.  During the 
hearing, she stated that she experienced pain from walking 
and standing too much.  Cold and rainy weather also caused 
her knees to swell because of the arthritis.  The veteran 
also stated that she experienced pain upon exertion and 
experienced stiffness and popping of the knees.  To obtain 
relief from pain, she remained at home and elevated her feet.  

In January 1993, the veteran underwent surgery of the right 
knee.  The postoperative diagnosis was right knee 
chondromalacia.  

In March 1993, the hearing officer granted service connection 
for a right knee disability.  Effectuating the hearing 
officer's decision, that same month, the RO characterized the 
veteran's disability as bilateral patellofemoral arthritis 
and rated the disability as 10 disabling, effective August 
16, 1986; 100 percent, effective January 5, 1993 (Paragraph 
30); and 10 percent, effective March 1, 1993.  That rating 
remains in effect.

In March 1993, the veteran underwent a left knee arthroscopy 
and shaving of the medial meniscus and open lateral release 
of the left knee.  The postoperative diagnoses were left knee 
medial meniscus tear and chondromalacia patella.

On VA examination in April 1993, the veteran described her 
pain as instant after exertion and the type that required 
frequent resting.  She had pain with prolonged sitting, 
standing, or walking.  Although she denied any warmth, 
changes in skin color or temperature, she acknowledged having 
occasional swelling of the left knee.  Objective evaluation 
revealed no muscle atrophy or sensory deficit.  Reflexes were 
symmetrical and her gait was normal.  Specific evaluation 
disclosed no evidence of swelling, deformity, or subluxation.  
Range of motion was full, 0 to 140 degrees, with pain of the 
left knee.  X-rays were normal.  The diagnosis was bilateral 
knee pain with a history of arthritis and status post 
meniscus repair, bilaterally.

VA medical reports dated from May 1992 to December 1993 show 
that the veteran participated in physical therapy and 
continued to receive treatment.  Included within the reports 
are May 1992 and April 1993 x-ray studies which show normal 
findings of the left and right knees.  Diagnoses made during 
this time include bilateral chondromalacia patella.

At her personal hearing in January 1994, the veteran stated 
that because of pain she could not remain on her legs for 
prolonged periods.  She also could not remain in a sedentary 
position because of pain.  The veteran explained that she 
worked in a sedentary position, but, at times, was 
uncomfortable sitting in a desk position.  She stated that 
she had to stretch out her legs, stand, and move around to 
alleviate stiffness.  The veteran also stated that she could 
only walk a block before experiencing knee pain.  Prolonged 
walking also caused instability.  She added that she wore a 
knee brace and although she underwent bilateral knee 
surgeries she continued to have instability and pain.  The 
veteran also testified that she was advised by her physicians 
to avoid bending, stooping, or squatting.  She should not 
bend beyond 90 degrees.  The veteran also testified that she 
had an abnormal gait because of pain.  

The veteran's April 1994 VA examination report notes that at 
that time she worked  full time in sedentary employment and 
attended night school.  Because of her full schedule the 
veteran added that she was unable to carry out any sustained 
physical therapy.  She took Motrin for her disability.  On 
physical examination the veteran walked with a normal gait 
and stood with good posture.  She had full range of motion of 
the knees.  A healed lateral scar, placed just lateral to the 
patella, was noted on each knee, but no joint effusion or 
ligamentous instability of either knee was demonstrated.  The 
patella appeared to crack fairly well although there was a 
slight click of each knee with repeated flexion and 
extension.  She had a positive apprehension test and palpable 
grading when manipulating the patella on the femoral 
condyles.  Poor tone of vastus medialis of the legs was 
observed.  The veteran was able to toe and heel walk and deep 
tendon reflexes were intact.  The examiner then noted that 
anterior-posterior and lateral x-ray studies of the knees 
showed no abnormalities.  The clinical impression was that 
the veteran showed signs of anterior knee syndrome which was 
probably due to chondromalacia of the patella.  She appeared 
to have had a satisfactory lateral retinacula release and her 
patellas were stable. 

In a March 1997 Report of Contact, the veteran reported that 
she had bilateral knee pain, stiffness, limitation of motion, 
and difficulty with walking long distances.  She could not 
climb stairs and changes of the weather adversely affected 
her knees.  

On VA examination in July 1999, after reviewing the veteran's 
service and medical history, the examiner wrote that her 
subjective complaints were the inability to perform bicycle 
riding, ambulate one flight of stairs, walk long distances, 
and run.  On physical examination, no atrophy or weakness of 
the quadriceps muscles was noted.  The veteran had full 
squatting capability and her range of motion showed flexion 
to 150 degrees with extension to zero degrees.  A slight 
recurvatum of the knee, which the examiner felt was normal, 
was noted.  There was no instability or fluid of the joints, 
but mild tenderness of the anterolateral aspect of the pre-
patellar area of the left knee was present.  There was no 
subpatellar crepitus or tenderness of the articular surface 
of the knees to palpation bilaterally.  X-ray findings were 
within normal limits.

In the remarks section, the examiner stated that the 
veteran's range of motion was well within normal limits and 
no functional impairment was found.  The examiner explained 
that the fact that the veteran had complaints of pain and 
stiffness could very easily go with her history of undergoing 
bilateral knee arthroscopic surgery.  It, however, was 
logical to state that during repeated episodes of use, she 
might experience some increase in pain and during that period 
she would have decreased functional capacity.  The examiner 
then stated that he, however, was unable to state how much of 
a decrease that would be.  There were no indications of 
incoordination, excess fatigability, or weakened movement, 
and the veteran was capable of performing any activities, 
except her episodes would reduce her capability of function.  
The diagnosis was bilateral chronic capsulitis.

In this case, the evidence does not show that an increased 
rating in excess of 10 percent for bilateral chondromalacia 
of the knees is warranted.  At the outset it is noted that 
pursuant to Diagnostic Code 5010, the RO rated the veteran's 
disability at 10 percent.  Although Diagnostic Code 5010 
provides for a higher evaluation, the clinical data fails to 
show that the veteran meets the criteria required for an 
increased rating.  Under this criteria, traumatic arthritis 
is to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

In this regard, the Board initially points out that x-ray 
findings associated with the veteran's right and left knee, 
by history and currently, have been and remain normal.  
Although a 10 percent evaluation in this regard has been 
assigned, the evidence does not show that an increased rating 
is excess of 10 percent is warranted.  In addition, the 
medical evidence associated with the veteran's service-
connected knee disabilities does not show that she 
experiences any incapacitating exacerbation.  Even though 
evidence of patellofemoral pain and tenderness is present, 
there is no competent evidence of record demonstrating that 
the veteran experiences any episodes of incapacitating 
exacerbation as a result of symptoms from the bilateral knee 
disability.  Additionally, findings do not demonstrate 
evidence of quadriceps muscle weakness, tenderness, or 
atrophy.  There is no fluid of the joints either.  The 
veteran's gait is normal, her range of motion is well within 
normal limits, and except upon prolonged repetitive use, no 
functional impairment is present.  The veteran also obtains 
relief with Motrin and rest.  As such, no more than a 10 
percent evaluation in this regard is warranted.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

The veteran also asserts that she experiences instability of 
the knees.  A claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 
1997).  As previously noted, x-ray findings of the veteran's 
knees are normal.  Nevertheless, the criteria required for an 
increased rating in excess of 10 percent under Diagnostic 
Code 5257 are not met.  In spite of the veteran's complaints, 
the clinical data fails to show that she experiences any 
instability of the knees.  In fact, on recent examination, as 
well as on examinations in 1993 and 1994, no evidence of 
instability or subluxation was found.  Although the Rating 
Schedule provides that slight recurrent subluxation or 
lateral instability of recurrent subluxation or lateral 
instability warrants a 10 percent evaluation and moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation, because the veteran's disability picture 
does not approximate the criteria required for a compensable 
rating in this respect, entitlement to a separate rating is 
not warranted.  38 C.F.R. §§ 4.7, 4.31 (Where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.), 
4.71a, Diagnostic Code 5257.

In this case, it is noted that the provisions of Diagnostic 
Codes 5260, 5261, and 5263 have also been considered.  
Nonetheless, entitlement to an increased evaluation in excess 
of 10 percent under those provisions is not warranted.  It is 
initially noted that a 10 percent evaluation has already been 
assigned in this case; thus, with respect to Diagnostic Code 
5263, a higher evaluation is prohibited.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (1999) (Genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight bearing 
objectively demonstrated) warrants a 10 percent rating).  
Pertaining to Diagnostic Codes 5260 and 5261, although these 
ratings provisions provide for higher ratings, the criteria 
for a compensable evaluation under these regulatory 
provisions are not met.  The clinical data shows that the 
veteran's range of motion is within normal limits.  Her range 
of motion shows flexion to 150 degrees and extension to zero 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  Thus, the 
evidence does not show that flexion of any leg is limited to 
45 degrees or limited to 30 degrees.  It also does not show 
that extension is limited to either 10 degrees or 15 degrees.  
See generally 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260 
and 5261.  Thus, entitlement to an increased evaluation in 
excess of 10 percent in this regard is not warranted.  

The Board has also considered the mandates of DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.59; 
see also VAOPGCPREC 9-98 (August 14, 1998).  Nonetheless, in 
spite of the veteran's complaints of pain, instability, and 
weakness, as well as the positive findings of impairment upon 
repetitive movement, the evidence fails to show that an 
increased rating pursuant to DeLuca is warranted.  In this 
regard, the Board notes that on recent examination no 
indications of instability, incoordination, excess 
fatigability, or weakened movement were found.  Physical 
examination revealed no atrophy or weakness of the quadriceps 
muscles and showed that the veteran had full squatting 
capability with full range of motion bilaterally, without 
fluid of the joints, subpatellar crepitus, or tenderness of 
the articular surface of the patella to palpation.  Only mild 
tenderness of the anterolateral aspect of the pre-patellar 
area of the left knee was present.  Additionally, the 
examiner found no functional impairment.  He stated that the 
veteran was capable of performing any activities, except when 
episodes of pain reduced her capability but even then he was 
unable to state how much of decrease that would be.  
Considering the foregoing clinical data, the Board finds that 
entitlement to an increased evaluation in this regard is not 
warranted.  

Finally, it is noted that entitlement to an increased rating 
for the veteran's scars of the knees is not warranted.  The 
Rating Schedule provides that other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The Ratings Schedule 
also provides that a 10 percent rating is warranted for scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  Here, the veteran's scars are well healed, see 
April 1994 VA examination report, and no evidence of repeated 
ulcerations or superficial, tenderness and pain on objective 
demonstration is present.  38 C.F.R. §§ 4.7, 4.14, 4.118, 
Diagnostic Codes 7803, 7804.

The provisions of 38 C.F.R. § 3.321(b)(1) (1999) have also 
been considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, as 
in this case, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Here, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  In fact, the record is 
silent with respect to any evidence showing that the 
veteran's disability causes either frequent hospitalization 
or marked interference with employment.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for bilateral patellofemoral of the knees is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

